COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON
                                   ORDER OF ABATEMENT

Appellate case name:        Joan Gottlieb Mendell v. Laurence Scott and Rachel Chaput
Appellate case number:      01-20-00578-CV
Trial court case number:    475348
Trial court:                Probate Court No. 1 of Harris County

        On August 12, 2020, appellant, Joan Gottlieb Mendell filed a notice of appeal from
four trial court orders, signed on different dates, in this probate proceeding. These orders
include: a June 10, 2020 order denying appellant’s motion for summary judgment, and
three orders granting separate motions for partial summary judgment filed by appellees,
Laurence Scott and Rachel Chaput, with one such order signed on February 7, 2020, and
the other two orders being signed on July 23, 2020.
        On October 19, 2020, the underlying litigation was set for a jury trial, which was
completed on October 22, 2020. In this appeal, appellant’s brief was originally due on
November 16, 2020. On appellant’s motion, the deadline to file appellant’s brief was
extended to December 16, 2020. On December 16, 2020, appellant filed an “Unopposed
Motion to Abate Appeal, and in the Alternative, Second Motion to Extend Time.” In her
motion, appellant requested that the appeal be abated, or alternatively, she be granted an
extension of time to file her brief “until such time as a final judgment is rendered in the
trial court disposing of all parties and all claims, and the judgment is either appealed or
allowed to become final and unappealable.” According to the motion, a hearing on a
motion for entry of final judgment, filed in the trial court by appellees, Laurence Scott and
Rachel Chaput, was set for December 17, 2020.
       Appellant’s motion to abate the appeal is granted. Until a party successfully moves
to reinstate the case, the Court will take no further action other than to receive and hold
any documents tendered during the period of abatement.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
      It is so ORDERED.

Judge’s signature: ___/s/ Terry Adams_____
                  Acting individually     Acting for the Court

Date: __December 29, 2020_____